DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 have been examined.

Information Disclosure Statement
The IDS received on 09/02/2020 has been entered and references cited within carefully considered.
Drawings
The drawings are filled on 10/01/2019 are accepted. 

Claim Rejections - 35 USC § 112
Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as vague and indefinite since the various definitions of the invention given in method claims 1-29, are such that the claims as a whole are not clear and concise. Moreover the plurality of definitions of the inventions makes it difficult, if not impossible, to determine the matter for which protection is sought, and places and undue burden on others seeking to establish the extent of the protection. It is not specified who does what, e.g. which parts of the system carry out the method steps listed in said claim. In the present case it is considered appropriate to use only one independent method claim with dependent claims as appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 8-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Menachem et al. (US Pub. No.: XXXXX A1) in view of Burstein et al. (US Pub. No.: 2017/0255559 A1). 
Regarding claim 1, Menachem discloses an apparatus [Fig. 1, NIC 28] comprising: a requester device [Fig. 1, NIC 28] within a packet network to receive a flush request generated by 5a remote agent requesting that one or more data items be flushed to a point of persistence (In other embodiments, however, in which the  NIC 28 (i.e. requester device) receives the data at step 60 in packets transmitted over network 36 by NIC 42 of server 38 (i.e. remote agent) in an RDMA write operation initiated by CPU 40. The write operation is directed to an address in the address space of GPU 30 on bus 32, and NIC 28 thus writes the in memory 54 of GPU 30. NIC 28 sends an acknowledgment to NIC 42, indicating that the RDMA write operation has been completed, thus causing NIC 42 to deliver a completion report to CPU 40 at step 62. CPU 40 then initiates another RDMA write operation at step 64, to write the processing command to GPU 30 (i.e. a point of persistence). Upon receiving this RDMA write packet, NIC 28 delivers the processing command to the GPU at step 66 [Para. 0034]), and to translate the flush request into a packet-based flush command conforming to a packet protocol of the packet network (CPU 24 (or possible CPU 40 of remote server 38) issues two commands to NIC 28: first to write data over bus 32 to GPU 30, and second to perform a transaction that will flush the written data from the bus to memory 54 of GPU 30 [Para. 0038]); and a completer device (i.e. Fig. 1, GPU 30) within the packet network that is coupled to a persistence domain incorporating the point of persistence (GPU 30 similarly comprises a host interface 50 connected to bus 32. Host interface 50, like host interface 44, exposes a predefined address range on bus 32, which enables NIC 28 and GPU 30 to exchange data over the bus in peer-to-peer DMA transactions. GPU 30 stores such data in a local memory 54. Processing logic 52 processes the data in memory 54, in response to commands received via host interface 32, and writes the processed data to memory 54 or to other addresses on bus 32. In the case of GPU 30, logic 52 performs highly-parallelized algebraic processing tasks, but other types of accelerators may perform computations of other sorts. Alternatively or additionally, the principles of the present invention may be applied to transfer of data and processing of the data by other sorts of peripheral devices, including storage and input/output (I/O) devices [Para. 0029]), the completer device (i.e. Fig. 1, GPU 30)  being arranged to 10detect receipt of the packet-based flush command  (To initiate the method of FIG. 2, NIC 28 receives a command, for example from CPU 24, to transfer data over bus to GPU 30, and writes the data in a posted write operation by DMA to the GPU, in a data writing step 60. For example, CPU 24 may issue an RDMA read command to NIC 28 to retrieve the data from a specified address on network 36 and to write the data to an address in memory 54 of GPU 30. (Alternatively, as described below, the command may come in the form of an RDMA operation initiated by CPU 40 in server 38, so that the command to NIC 28 is effectively issued by CPU 40, without involvement of CPU 24. This mode of 
Although Menachem discloses everything as applied above, Menachem does not explicitly discloses to trigger a flush operation within the persistence domain to flush said one or more data items to the point of persistence. However, these concepts are well known in the art as taught by Burstein.
In the same field of endeavor, Burstein discloses to trigger a flush operation within the persistence domain to flush said one or more data items to the point of persistence (Persistency agent (PA) 48 provides a messaging interface, which enables entities on bus 34, such as NIC 38, to pass flush instructions to persistent memory device 40. As noted earlier, the range to be f1ushed is typically specified in terms of pages in the bus address space of bus 34, and PA 48 translates the range into memory blocks for flushing within the memory address space of device 40 [Para. 0039]. A memory controller 46 receives and transmits data and instructions over bus 34 and controls the operation of persistent memory 42 and buffer memory 44, including specifically flushing of data from the buffer memory to the persistent memory [fig. 3; Para. 0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Burstein method into Menachem invention. One of ordinary skill in the art would have been motivated to provide improved techniques for interaction with persistent memory devices via a computer bus [Burstein. Para. 0003].

Regarding claim 2, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the packet-based flush command forms a native command of the packet network that is distinguished by devices of the 15packet network from other native commands routed through the packet network (the CPU interacts over a peripheral component bus with first and second peripheral devices, such as a NIC and a GPU, by issuing two commands: The first command instructs the first peripheral device to write data over the bus in a first bus transaction (typically a DMA transaction) to the second peripheral device. The second command instructs either the first or the second peripheral device to execute a second bus transaction, Subsequent to the first transaction, that will flush the data from the peripheral component bus to the second peripheral device. After completion of the second bus transaction, the second peripheral device can then process the data in its memory with full confidence in the integrity of the data. Executing the first and second bus transactions in this manner, in order, in response to the commands from the CPU, ensures that the data transfer to the second peripheral device has been completed without requiring the CPU to wait, poll, or otherwise intervene in the data plane [Para. 0022, see also Para. 0026]).

 Regarding claim 3, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the packet protocol is the Peripheral Component Interconnect Express (PCIe) protocol and the packet-based flush command forms a transaction layer command [Para. 0020 and Para. 0022-0023].  

Regarding claim 4, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the packet-based flush command is arranged to identify a flush type (In this embodiment, CPU 24 (or possible CPU 40 of remote server 38) issues two commands to NIC 28: first to write data over bus 32 to GPU 30, and second to perform a transaction that will flush the written data from the bus to memory 54 of GPU 30. In contrast to the method of FIG. 2, the CPU in this case does not wait to receive a completion report from NIC 28 before instructing the NIC to flush the bus, but rather instructs the NIC to carry out the data transfer and flush transactions sequentially, for example, by posting the data transfer and flush commands one after the other in the same instruction queue. NIC 28 completes these operations without further involvement by CPU 24 [Para. 0038]). 

Regarding claim 5, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the flush type is used to distinguish 25between an address-based flush type where the one or more data items to be flushed are identified by an address range determined by the completer device from address information provided with the packet-based flush command, and an alternative flush type (NIC 28 receives the data at step 60 in packets transmitted over network 36 by NIC 42 of server 38 in an RDMA write operation initiated by CPU 40. The write operation is directed to an address in the address space of GPU 30 on bus 32, and NIC 28 thus writes the received data over the bus by DMA to the specified address in memory 54 of GPU 30. NIC 28 sends an 

Regarding claim 8, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein when the flow identifier provided within the packet-based flush command has a predetermined value (A central processing unit (CPU) is configured to a submit a first command to the first peripheral device to write data in a first bus transaction over the peripheral component bus to the second peripheral device, and to Submit a second command to one of the first and second peripheral devices to execute a second bus transaction, Subsequent to the first bus transaction, that will flush the data from the peripheral component bus to the second peripheral device, and to cause the second peripheral device to process the written the completer device is arranged to interpret the packet-based flush command as relating to all data items 15within the persistence domain that have not yet reached the point of persistence and which have any value of flow identifier associated therewith (FIG. 4 is a flow chart that schematically illustrates a method for transferring data between peripheral devices, in accordance with yet another embodiment of the invention. In this embodiment, CPU 24 (or possible CPU 40 of remote server 38) issues two commands to NIC 28: first to write data over bus 32 to GPU 30, and second to perform a transaction that will flush the written data from the bus to memory 54 of GPU 30. In contrast to the method of FIG. 2, the CPU in this case does not wait to receive a completion report from NIC 28 before instructing the NIC to flush the bus, but rather instructs the NIC to carry out the data transfer and flush transactions sequentially, for example, by posting the data transfer and flush commands one after the other in the same instruction queue. NIC 28 completes these operations without further involvement by CPU 24 [Para. 0038]).  

Regarding claim 9, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the flow identifier prefix is an end- to-end prefix that is routed with the associated write data packet through the packet 20network to the completer device via any intervening devices of the packet network (NIC 28 (i.e. requester device) receives the data at step 60 in packets transmitted over network 36 by NIC 42 of server 38 (i.e. remote agent) in an RDMA   

Regarding claim 10, Menachem/Burstein disclose everything as discuss above. 
Although Menachem/Burstein disclose everything as applied above, Menachem does not explicitly discloses wherein the packet-based flush command is arranged to provide a flush point indication used to identify a point of persistence level to which the one or more data items are to be flushed. However, these concepts are well known in the art as taught by Burstein.
In the same field of endeavor, Burstein discloses wherein the packet-based flush command is arranged to provide a flush point indication used to identify a point of persistence level to which the one or more data items are to be flushed (a persistent memory device comprises a volatile buffer memory, which receives data written over a bus by a storage initiator for storage in specified addresses within the memory address space of a persistent memory. After writing the data to the bus, the initiator sends a flush instruction to the persistent memory device. This flush instruction may apply to all of the data conveyed over the bus to  commands posted previously to the flush instruction, or it may indicate certain data in the buffer memory (but possibly not all the data) that should be flushed to the persistent memory. In response to this flush instruction, a memory controller in the persistent memory device immediately carries out the requested flush operation. If the flush instruction applies to a specific range in the memory address space, the data outside the range can be left in the buffer memory (at least temporarily) without immediate flushing to the persistent memory. After flushing the data to the persistent memory, the memory controller sends a completion message over the bus to the initiator [Para. 0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Burstein method into Menachem invention. One of ordinary skill in the art would have been motivated to provide improved techniques for interaction with persistent memory devices via a computer bus [Burstein. Para. 0003].

Regarding claim 11, Menachem/Burstein disclose everything as discuss above.
Although Menachem/Burstein disclose everything as applied above, Menachem does not explicitly discloses wherein the flush point is used to distinguish between a shallow flush to a first point of persistence and a deep flush to a second point of persistence more resilient to hardware failure than the first point of persistence. However, these concepts are well known in the art as taught by Burstein.
In the same field of endeavor, Burstein discloses wherein the flush point is used to distinguish between a shallow flush to a first point of persistence and a deep flush to a second point of persistence more resilient to hardware failure than the first point of persistence (The method of FIG. 2 is initiated when device 40 receives a TLP over bus 34, at a TLP reception step 50. Controller 46 reads the TLP header in order to ascertain the type of operation requested, at a parsing step 52. When the TLP is a write packet, controller 46 checks the transaction descriptor to determine whether the persistence flag is set, at a persistence checking step 54. If not, memory device 40 handles the TLP as an ordinary, posted write of the data contained in the TLP payload, at a posted writing step 56. In this case, the data may be written to buffer memory 44 and then flushed to persistent memory 42 according to priorities set by controller 46, without any guarantee of immediate flushing or persistence in case of failure. If the persistence flag is set, and the data are written to buffer memory 44, controller 46 marks the data for flushing, at a persistent writing step 58 [Para. 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Burstein method into Menachem invention. One of ordinary skill in the art would have been motivated to provide improved techniques for interaction with persistent memory devices via a computer bus [Burstein. Para. 0003].

Regarding claim 12, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the requester device comprises translation circuitry to translate the flush request into the packet-based flush commandP 118164US38 such that the packet-based flush command comprises at least a packet for transmission through the packet network to the completer device (To initiate the method of FIG. 2, NIC 28 (i.e. packet processing circuitry 48) receives a command, for example from CPU 24, to transfer data over bus to GPU 30, and writes the data in a posted write operation by DMA to the GPU, in a data writing step 60. For example, CPU 24 may issue an RDMA read command to NIC 28 to retrieve the data from a specified address on network 36 and to write the data to an address in memory 54 of GPU 30. (Alternatively, as described below, the command may come in the form of an RDMA operation initiated by CPU 40 in server 38, so that the command to NIC 28 is effectively issued by CPU 40, without involvement of CPU 24. This mode of operation is described further herein below.) Upon reaching GPU 30, the data are saved in memory 54 [Para. 0031]).  

Regarding claim 13, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the translation circuity is arranged 5to generate a flush prefix and at least one associated packet to form the packet-based flush command (Computer 22 communicates over network 36 with other computers, such as a server 38, comprising a host processor (CPU) 40 and a NIC 42, which links server 38 to the network. NIC 28 comprises a host interface 44, which connects to bus 32, and a network interface 46, which connects to network 36. Packet processing circuitry 48 in NIC 28 receives packets from network 36 via network interface 46 and accordingly initiates transactions on bus 32 via host interface 44. Circuitry 48 likewise generates packets for transmission to network 36 in response to commands and other transactions directed to host inter face 44 over  , wherein the associated packet is of a type also used for another form of command within the packet network, and the flush prefix is used to cause the completer device to interpret the flush prefix and the associated packet as collectively forming the packet-based flush command (The method of FIG. 3 begins with NIC 28 writing data over bus 32 to memory 54 of GPU 30 at step 60, followed by notification to CPU 24 that the write transaction has been posted at step 62. In the present embodiment, however, CPU 24 next issues a command to GPU 30, at a GPU command step 74. This command instructs GPU 30 to perform two actions in sequence: first to execute a transaction that will flush the data written at step 60 from bus 32 to memory 54, and second, after completion of this bus transaction, to process the written data. The flushing transaction can be a (non-posted) read transaction, possibly a zero length read, directed by GPU 30 to a bus address associated with NIC 28. Alternatively, the flushing transaction may be an RDMA read operation to be carried out by NIC 28 [Para. 0036]).

Regarding claim 14, Menachem/Burstein disclose everything as discuss above, Menachem further discloses  wherein the associated packet is of a type also used for a read command within the packet network (CPU 24 next issues a command to GPU 30, at a GPU command step 74. This command instructs GPU 30 to perform two actions in sequence: first to execute a transaction that will flush the data written at step 60 from bus 32 to memory 54, and second, after completion of this bus transaction, to process the written data. The flushing transaction can be a (non-posted) read transaction, possibly a Zero length read, directed by GPU 30 to a   

Regarding claim 15, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the flush prefix is an end-to-end 15prefix that is routed with the associated packet through the packet network from the requester device to the completer device via any intervening devices of the packet network (NIC 28 (i.e. requester device) receives the data at step 60 in packets transmitted over network 36 by NIC 42 of server 38 (i.e. remote agent) in an RDMA write operation initiated by CPU 40. The write operation is directed to an address in the address space of GPU 30 on bus 32, and NIC 28 thus writes the in memory 54 of GPU 30. NIC 28 sends an acknowledgment to NIC 42, indicating that the RDMA write operation has been completed, thus causing NIC 42 to deliver a completion report to CPU 40 at step 62. CPU 40 then initiates another RDMA write operation at step 64, to write the processing command to GPU 30 (i.e. a point of persistence). Upon receiving this RDMA write packet, NIC 28 delivers the processing command to the GPU at step 66 [Para. 0034]).    

Regarding claim 16, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the flush prefix comprises a type 20field to identify a flush type used to distinguish between an address-based flush type where the one or more data items to be flushed are identified by an address range determined by the completer device from address information provided with the packet- based flush command, and an alternative flush type (NIC 28 receives the data at step 60 in packets transmitted over network 36 by NIC 42 of server 38 in an RDMA write operation initiated by CPU 40. The write operation is directed to an address in the address space of GPU 30 on bus 32, and NIC 28 thus writes the received data over the bus by DMA to the specified address in memory 54 of GPU 30. NIC 28 sends an acknowledgment to NIC 42, indicating that the RDMA write operation has been completed, thus causing NIC 42 to deliver a completion report to CPU 40 at step 62. CPU 40 then initiates another RDMA write operation at step 64, to write the processing command to GPU 30. Upon receiving this RDMA write packet, NIC 28 delivers the processing command to the GPU at step 66 [Para. 0034]. CPU 24 next issues a command to GPU 30, at a GPU command step 74. This command instructs GPU 30 to perform two actions in sequence: first to execute a transaction that will flush the data written at step 60 from bus 32 to memory 54, and second, after completion of this bus transaction, to process the written data. The flushing transaction can be a (non-posted) read transaction, possibly a zero length read, directed by GPU 30 to a bus address associated with NIC 28. Alternatively, the flushing transaction may be an RDMA read operation to be carried out by NIC 28 [Para. 0036]).

Regarding claim 17, Menachem/Burstein disclose everything as discuss above.
Although Menachem/Burstein disclose everything as applied above, Menachem does not explicitly discloses wherein the flush prefix comprises an attribute field, and the completer device is arranged, when performing an address-based flush in 
In the same field of endeavor, Burstein discloses wherein the flush prefix comprises an attribute field [Para. 0012], and the completer device is arranged [Para. 0042], when performing an address-based flush in response to the packet-based flush command, to use address information provided in the attribute field of the flush prefix, in combination with further address information provided in the associated packet, to determine an address range used to 30identify the data items to be flushed [Para. 0051-0052].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Burstein method into Menachem invention. One of ordinary skill in the art would have been motivated to provide improved techniques for interaction with persistent memory devices via a computer bus [Burstein. Para. 0003].

Regarding claim 18, Menachem/Burstein disclose everything as discuss above. 
Although Menachem/Burstein disclose everything as applied above, Menachem does not explicitly discloses wherein the further address information provided in the associated packet comprises at least an indication of a start address, and the address information from the attribute field of the flush prefix is used to identify a  However, these concepts are well known in the art as taught by Burstein.
In the same field of endeavor, Burstein discloses wherein the further address information provided in the associated packet comprises at least an indication of a start address, and the address information from the attribute field of the flush prefix is used to identify a range of addresses staffing from the start address [Para. 0052-0053].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Burstein method into Menachem invention. One of ordinary skill in the art would have been motivated to provide improved techniques for interaction with persistent memory devices via a computer bus [Burstein. Para. 0003]. 

Regarding claim 19, Menachem/Burstein disclose everything as discuss above.
Although Menachem/Burstein disclose everything as applied above, Menachem does not explicitly discloses wherein the further address information provided in the associated packet includes a length field providing a value which is used in combination with the address information from the attribute field of the flush prefix to determine the range of addresses. However, these concepts are well known in the art as taught by Burstein.
In the same field of endeavor, Burstein discloses wherein the further address information provided in the associated packet includes a length field providing a value which is used in combination with the address information from the attribute field of the flush prefix to determine the range of addresses [Para. 0050-0051].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Burstein method into Menachem invention. One of ordinary skill in the art would have been motivated to provide improved techniques for interaction with persistent memory devices via a computer bus [Burstein. Para. 0003]. 

Regarding claim 20, Menachem/Burstein disclose everything as discuss above.
Although Menachem/Burstein disclose everything as applied above, Menachem does not explicitly discloses wherein the flush prefix comprises a flush point field used to identify a point of persistence level to which the one or more data items are to be flushed. However, these concepts are well known in the art as taught by Burstein.
In the same field of endeavor, Burstein discloses wherein the flush prefix comprises a flush point field used to identify a point of persistence level to which the one or more data items are to be flushed (a persistent memory device comprises a volatile buffer memory, which receives data written over a bus by a storage initiator for storage in specified addresses within the memory address space of a persistent memory. After writing the data to the bus, the initiator sends a flush instruction to the persistent memory device. This flush instruction may apply to all of the data conveyed over the bus to the memory device in write commands posted previously to the flush instruction, or it may indicate certain data in the buffer  not all the data) that should be flushed to the persistent memory. In response to this flush instruction, a memory controller in the persistent memory device immediately carries out the requested flush operation. If the flush instruction applies to a specific range in the memory address space, the data outside the range can be left in the buffer memory (at least temporarily) without immediate flushing to the persistent memory. After flushing the data to the persistent memory, the memory controller sends a completion message over the bus to the initiator [Para. 0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Burstein method into Menachem invention. One of ordinary skill in the art would have been motivated to provide improved techniques for interaction with persistent memory devices via a computer bus [Burstein. Para. 0003]. 

Regarding claim 21, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the translation circuitry is arranged to employ at least one dedicated packet type to form the packet-based flush command (Packet processing circuitry 48 in NIC 28 receives packets from network 36 via network interface 46 and accordingly initiates transactions on bus 32 via host interface 44. Circuitry 48 likewise generates packets for transmission to network 36 in response to commands and other transactions directed to host interface 44 over bus 32 [Para. 0028]). 

Regarding claim 22, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein a first dedicated packet type is used to identify a packet-based flush command of an address-based flush type, and a 20second dedicated packet type is used to identify a packet-based flush command of a flow identifier flush type (the CPU interacts over a peripheral component bus with first and second peripheral devices, such as a NIC and a GPU, by issuing two commands: The first command instructs the first peripheral device to write data over the bus in a first bus transaction (typically a DMA transaction) to the second peripheral device. The second command instructs either the first or the second peripheral device to execute a second bus transaction, Subsequent to the first transaction, that will flush the data from the peripheral component bus to the second peripheral device. After completion of the second bus transaction, the second peripheral device can then process the data in its memory with full confidence in the integrity of the data executing the first and second bus transactions in this manner, in order, in response to the commands from the CPU, ensures that the data transfer to the second peripheral device has been completed without requiring the CPU to wait, poll, or otherwise intervene in the data plane [Para. 0022]).  

Regarding claim 23, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the first dedicated packet type comprises address information sufficient to determine a range of addresses identifying the 25one or more data items to be flushed (NIC 28 receives the data at step 60 in   

Regarding claim 25, Menachem/Burstein disclose everything as discuss above. 
Although Menachem/Burstein disclose everything as applied above, Menachem does not explicitly discloses wherein the at least one dedicated packet type comprises a flush point field used to identify a point of persistence level to which the 
In the same field of endeavor, Burstein discloses wherein the at least one dedicated packet type comprises a flush point field used to identify a point of persistence level to which the one or more data items are to be flushed (a persistent memory device comprises a volatile buffer memory, which receives data written over a bus by a storage initiator for storage in specified addresses within the memory address space of a persistent memory. After writing the data to the bus, the initiator sends a flush instruction to the persistent memory device. This flush instruction may apply to all of the data conveyed over the bus to the memory device in write commands posted previously to the flush instruction, or it may indicate certain data in the buffer memory (but possibly not all the data) that should be flushed to the persistent memory. In response to this flush instruction, a memory controller in the persistent memory device immediately carries out the requested flush operation. If the flush instruction applies to a specific range in the memory address space, the data outside the range can be left in the buffer memory (at least temporarily) without immediate flushing to the persistent memory. After flushing the data to the persistent memory, the memory controller sends a completion message over the bus to the initiator [Para. 0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Burstein method into Menachem invention. One of ordinary skill in the art would have been motivated to provide  interaction with persistent memory devices via a computer bus [Burstein. Para. 0003].

Regarding claim 26, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein the completer device is arranged, on detecting completion of the flush operation within the persistence domain, to send a completion acknowledgement packet through the packet network to the requester device (NIC 28 (i.e. requester device) receives the data at step 60 in packets transmitted over network 36 by NIC 42 of server 38 (i.e. remote agent) in an RDMA write operation initiated by CPU 40. The write operation is directed to an address in the address space of GPU 30 on bus 32, and NIC 28 thus writes the in memory 54 of GPU 30. NIC 28 sends an acknowledgment to NIC 42, indicating that the RDMA write operation has been completed, thus causing NIC 42 to deliver a completion report to CPU 40 at step 62. CPU 40 then initiates another RDMA write operation at step 64, to write the processing command to GPU 30 (i.e. a point of persistence). Upon receiving this RDMA write packet, NIC 28 delivers the processing command to the GPU at step 66 [Para. 0034]).      

Regarding claim 27, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein each of the requester device and the 10completer device are provided with one or more configuration registers in which configuration information is stored to identify whether those devices are enabled to handle the packet-based flush command (GPU 30 similarly   

Regarding claim 28, it is substantially the same as claim 1, except claim 28 is in method claim format.  Because the same reasoning applies, claim 28 is rejected under the same reasoning as claim 1, Menachem further discloses the requester device comprising translation circuity [Fig. 1, Para. 0028, Packet processing circuitry 48].

Regarding claim 29, Menachem discloses a completer device [Fig. 1, GPU 30] for use within a packet network [Para. 0027-0030], the completer device [Fig. 1, GPU 30] have flush operation trigger circuitry [Fig. 1, Processing Logic 52], responsive to receipt by the completer device of a packet-based flush command conforming to a packet protocol of the packet network (GPU 30 
Although Menachem discloses everything as applied above, Menachem does not explicitly discloses to 25trigger a flush operation within a persistence domain in order to flush one or more data items identified by the packet-based flush command to a point of persistence within the persistence domain. However, these concepts are well known in the art as taught by Burstein.
In the same field of endeavor, Burstein discloses to 25trigger a flush operation within a persistence domain in order to flush one or more data items identified by the packet-based flush command to a point of persistence within the persistence domain (Persistency agent (PA) 48 provides a messaging interface, which enables entities on bus 34, such as NIC 38, to pass flush instructions to persistent memory device 40. As noted earlier, the range to be f1ushed is typically specified in terms of pages in the bus address space of bus 34, and PA 48 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Burstein method into Menachem invention. One of ordinary skill in the art would have been motivated to provide improved techniques for interaction with persistent memory devices via a computer bus [Burstein. Para. 0003]. 

Regarding claim 30, it is substantially the same as claim 1, except claim 30 is in method claim format.  Because the same reasoning applies, claim 30 is rejected under the same reasoning as claim 1.

	Claims 6-7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Menachem et al. (US Pub. No.: 2016/0378709 A1) in view of Burstein et al. (US Pub. No.: 2017/0255559 A1) as applied on claim 1 above, in further view of Duncan et al. (US Patent No.: 7,685,371 B1).  
Regarding claim 6, Menachem/Burstein disclose everything as discuss above.
Although Menachem/Burstein disclose everything as applied above, Menachem/Burstein do not explicitly disclose wherein the alternative flush type is a flow 30identifier flush type where a flow identifier is provided within the packet-based flush command, and the one or more data items to be flushed are those data items 
In the same field of endeavor, Duncan discloses wherein the alternative flush type is a flow 30identifier flush type where a flow identifier is provided within the packet-based flush command [col. 11, lines 55-67], and the one or more data items to be flushed are those data items within theP118164US37 persistence domain that have not yet reached the point of persistence and which have the flow identifier associated therewith [col. 12, lines 25-42].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Duncan method into Menachem/Burstein invention. One of ordinary skill in the art would have been motivated to determining whether the flush operation command initiated at a peer device, initiating a memory flush of a subset of available memory locations if the flush operation command initiated in a peer device, and acknowledging completion of the memory flush [Duncan, col. 1, lines 59-63].

Regarding claim 7, Menachem/Burstein disclose everything as discuss above, Menachem further discloses wherein one or more devices within the 5packet network are arranged to generate write data commands for transfer over the packet network to the completer device (To initiate the method of FIG. 2, NIC 28 receives a command, for example from CPU 24, to transfer data over bus to GPU 30, and writes the data in a posted write operation by DMA to the GPU, in a data 
Although Menachem/Burstein disclose everything as applied above, Menachem/Burstein do not explicitly disclose in order to support the flow identifier flush type are arranged to generate a write data command formed by a flow identifier prefix and at least one associated write data packet, with the flow identifier prefix containing an indication of a flow identifier associated with each item of write data contained in the at least one 10associated write data packet. However, these concepts are well known in the art as taught by Duncan.
In the same field of endeavor, Duncan discloses in order to support the flow identifier flush type are arranged to generate a write data command formed by a flow identifier prefix and at least one associated write data packet, with the flow identifier prefix containing an indication of a flow identifier associated with each item of write data contained in the at least one 10associated write data packet [col. 1, lines 56-67 and col. 2, lines 1-5].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Duncan method into Menachem/Burstein invention. One of ordinary skill in the art would have been motivated to determining whether the flush operation command initiated at a peer device, initiating a memory flush of a subset of available memory locations if the flush operation command initiated in a peer device, and acknowledging completion of the memory flush [Duncan, col. 1, lines 59-63].

Regarding claim 24, Menachem/Burstein disclose everything as discuss above. 
Although Menachem/Burstein disclose everything as applied above, Menachem/Burstein do not explicitly disclose wherein the second dedicated packet type comprises a flow identifier field to provide a flow identifier, and the one or more data items to be flushed are those data items within the persistence domain that have not yet 30reached the point of persistence and which have the flow identifier associated therewith. However, these concepts are well known in the art as taught by Duncan.
In the same field of endeavor, Duncan discloses wherein the second dedicated packet type comprises a flow identifier field to provide a flow identifier [col. 11, lines 55-67], and the one or more data items to be flushed are those data items within the persistence domain that have not yet 30reached the point of persistence and which have the flow identifier associated therewith [col. 12, lines 25-42].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Duncan method into Menachem/Burstein invention. One of ordinary skill in the art would have been motivated to determining whether the flush operation command initiated at a peer device, initiating a memory flush of a subset of available memory locations if the flush operation command initiated in a peer device, and acknowledging completion of the memory flush [Duncan, col. 1, lines 59-63].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL

Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465